DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 20 is objected to because of the following informalities:  Claim 20 is a duplicate of claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, the term “optional” is unclear and the metes and bounds of the claims in unclear.  In particular, it is unclear whether the ring is required.
Claim 45 recites the limitation "the gate valve, the low torque plug valve, and the second transducer assembly" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that this claim depends from claim 44.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 5, 35, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neal (USP 10,280,719).  
With respect to claim 1, O’Neal disclose a valve-style drilling mud screen system, comprising: (a) a first body (10/30/20) having a first portion (10), a second portion (30) and a third portion (20); (b) a first drilling mud inlet (11) at a first end of the first portion of the body; (c) a first drilling mud outlet (21) at a second end of the third portion of the body; (d) a rotating subassembly (40, see column 7 lines 4-23), wherein the rotating subassembly is disposed within the second portion of the first body (see figure 3), wherein the first portion of the first body is fluidly connected to a first end of the rotating subassembly, and wherein a second end of the rotating subassembly is fluidly connected to the third portion of the first body (see figure 3); (e) a pivot subassembly (52), wherein the pivot subassembly is attached to the rotating subassembly through the second portion of the first body (see figure 2, attached via 33); and (f) a drilling mud screen (60), wherein the drilling mud screen is disposed within the rotating subassembly (wherein 63 is received in 48, see figure 4) between the first drilling mud inlet and the first drilling mud outlet (see figure 3).
With respect to claim 5, O’Neal disclose further comprising a camming seal separator (45, wherein 45 shows seal members and a middle one is considered a camming seal separator which is capable of separating seals on either side) capable of separating a first seal and/or a second seal.
With respect to claim 35, O’Neal disclose a method of installing a drilling mud screen system comprising: (a) stopping a drilling mud pump (see column 5 lines 6-16) to fluidly connect the valve-style drilling mud screen system of claim 1 to the drilling mud pump (see column 5 lines 17-33); (b) fluidly connecting the drilling mud screen system in line with and immediately upstream or downstream of the drilling mud pump (see column 4 lines 50-63); and (c) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen system (see column 4 line 64-column 5 line 5).
With respect to claim 40, O’Neal disclose further comprising step d) filtering or screening debris from drilling mud (see column 2 lines 32-37).
With respect to claim 41, O’Neal disclose a method of removing and replacing a drilling mud screen comprising: (a) stopping a drilling mud pump (see column 5 lines 6-16) connected to the valve-style drilling mud screen system of claim 1; (b) rotating a rotating subassembly to open the drilling mud screen system (see figures 6 and 7); (c) installing a replacement drilling mud screen (see figures 10-11); (d) rotating the rotating subassembly to close and seal the drilling mud screen system (see figures 12-13); and (e) operating the drilling mud pump to produce flow of drilling mud through the drilling mud screen system (see column 2 lines 32-37).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal.
	With respect to claim 2, O’Neal disclose that an rotating subassembly that is one body.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the body 40 into three bodies and rotatably sealable therebetween, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

8.	Claim(s) 18-20, 23, 24, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Patterson (US 2015/0267511).
With respect to claim 18, O’Neal disclose wherein the drilling mud screen comprises: (a) a second body (60) having a first end and a second end and a first centerline; (b) a filter (62) having a first end, a second end, and openings, wherein the first end of the filter is fluidly connected to the first end of the second body via a first connection (via 48) and/or an optional first end retaining ring; (d) a drilling mud inlet at the first end of the second body (see figure 3); and (e) a drilling mud outlet at the openings of the filter (see figure 3).  O’Neal does not disclose a first end cap fluidly connected at the second end of the filter via a second connection, wherein the filter has an optional retaining ring disposed between the first connection and the second connection.  Patterson disclose an end cap (11) with openings in it at the end of a filter for the purpose of controlling flow through the bottom of the filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal by including an end cap as taught by Patterson in order to control flow out the bottom of the filter.
With respect to claims 19 and 20, O’Neal does not disclose the material the filter is made form.  Patterson disclose that it is known to make a screen from AISI4145 (see paragraph 10).  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified O’Neal by making the screen from AISI 4145 as taught by Patterson for the predictable result of providing a steel screen. 
With respect to claim 23, O’Neal disclose comprises a formed sheet having drilled holes or slots spaced a distance apart to form the openings in the filter (see figure 4).
With respect to claim 24, O’Neal disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 4).
With respect to claim 26, O’Neal in view of Patterson disclose wherein the first end cap is a flat plate or a flat plate with holes or slots (see Patterson figure 2).
With respect to claim 30, O’Neal does not disclose the material the filter is made form.  Patterson disclose that it is known to make a screen from AISI4145 (see paragraph 10).  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have modified O’Neal by making the screen from AISI 4145 as taught by Patterson for the predictable result of providing a steel screen. 

9.	Claim(s) 21, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Patterson (US 2015/0267511) in further view of Mashburn (USP 6,598,685).
	With respect to claim 21, O’Neal in view of Patterson do not teach a plurality of rods.  Mashburn teaches a filter formed from a plurality of rods (20) to form body (6).  As both O’Neal and Mashburn teach filters for filtering drilling fluid, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have substituted one filter for the other for the predictable result of filtering drilling fluid.
	With respect to claim 22, O’Neal in view of Patterson in view of Mashburn disclose wherein the rods are tapered from the first end to the second end (see column 4 lines 41-49).
With respect to claim 25, O’Neal in view of Patterson does not disclose wherein the filter is tapered from the second end to the first end.  Mashburn disclose a filter that  is tapered to allow for easier insertion into the tubular and withdrawal from the tubular members.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal in view of Patterson by tapering the screen as taught by Mashburn in order to allow for easier insertion and withdrawal.

10.	Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Patterson (US 2015/0267511) in further view of Cherewyk et al. (US 2013/0306304).
	With respect to claim 27, O’Neal in view of Patterson does not teach wherein the first end cap is an inverted cone or an inverted cone with holes or slots.  Cherewyk et al. disclose an inverted cone at the base of the filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal in view of Patterson by using a cap that is an inverted cone as taught by Cherewyk et al. in order to direct the fluid through the openings.
With respect to claims 28 and 29, O’Neal in view of Patterson does not disclose that the end cap is an inverted cone.  Cherewyk et al. disclose an inverted cone having an angle of about 45 degrees at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal in view of Patterson by using a cap that is an inverted cone having an angle of about 45 degrees as taught by Cherewyk et al. in order to direct the fluid through the openings.  

11.	Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Patterson (US 2015/0267511) in further view of Hailey, Jr. et al. (USP 9,353,605).
	With respect to claim 31, O’Neal in view of Patterson does not disclose a hardened coating.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal in view of Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance.
With respect to claim 32, O’Neal in view of Patterson does not disclose a hardened coating.  Hailey, Jr et al. teaches using an erosion resistant coating comprising carbides embedded in cobalt (see column 9 lines 3-16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal in view of Patterson by including a carbide coating as taught by Hailey, Jr et al. for the purpose of providing erosion resistance. O’Neal in view of Patterson in view of Hailey, Jr et al. does not disclose the amount of cobalt present.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried different amounts of cobalt to determine the optimum amount for improved erosion resistance.

12.	Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Pope (US 10,557,323).
	With respect to claim 36, O’Neal discloses the screen is between the pump and rig, but does not disclose the details of the rig.  Pope disclose mud is typically pumped through a standpipe and rotary hose (see column 1 lines 38-49) and discloses placing a filter upstream of these components (see column 6 lines 15-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a standpipe and vibrator hose as these are well known pieces of equipment in a typical drilling rig.
With respect to claim 37, O’Neal discloses the screen is between the pump and rig, but does not disclose the details of the rig.  Pope disclose mud is typically pumped through a standpipe and rotary hose (see column 1 lines 38-49) and discloses placing a filter upstream of these components (see column 6 lines 15-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a vibrator hose as it is a well-known piece of equipment in a typical drilling rig.
With respect to claim 38, O’Neal discloses the screen is between the pump and rig, but does not disclose the details of the rig.  Pope disclose mud is typically pumped through a standpipe and rotary hose (see column 1 lines 38-49) and discloses placing a filter upstream of these components (see column 6 lines 15-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a vibrator hose and a stand as they are well-known pieces of equipment in a typical drilling rig and to have tried the screen between the hose and standpipe as this is one of a finite number of positions to place the screen (i.e., before both pieces of equipment, between them, in them, or downstream of both of them).
With respect to claim 39, O’Neal discloses the screen is between the pump and rig, but does not disclose the details of the rig.  Pope disclose mud is typically pumped through a standpipe and rotary hose (see column 1 lines 38-49) and discloses placing a filter upstream of these components (see column 6 lines 15-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have fluidly connecting a drilling mud inlet of the drilling mud screen system to an outlet of a first portion of a standpipe and a drilling mud outlet of the drilling mud screen system to an inlet of a second portion of the standpipe as they are well-known pieces of equipment in a typical drilling rig and to have tried the screen in the standpipe as this is one of a finite number of positions to place the screen (i.e., before both pieces of equipment, between them, in them, or downstream of both of them).

13.	Claim(s) 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neal in view of Droke (USP 8,127,867).
With respect to claim 42, O’Neal disclose a method of installing a drilling mud screen system comprising: (a) stopping a drilling mud pump (see column 5 lines 6-16) and the drilling mud screen system of claim 1 (see rejection of claim 1).  O’Neal does not disclose (b) fluidly connecting a first transducer subassembly, having a first transducer, in line with and downstream of the drilling mud pump and fluidly connecting the valve-style drilling mud screen system of claim 1 in line with and immediately downstream of the first transducer subassembly; and (c) operating the drilling mud pump to produce flow of drilling mud through the first transducer subassembly and the drilling mud screen system.  Droke disclose a pressure sensor/gauge 34 at the inlet to monitor the upstream pressure (see column 3 lines 17-25, wherein 34 is considered a transducer).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neal by including a transducer as disclosed by Droke for the purpose of monitoring the upstream pressure.  The combination of O’Neal in view of Droke disclose fluidly connecting a first transducer subassembly, having a first transducer, in line with and downstream of the drilling mud pump and fluidly connecting the valve-style drilling mud screen system of claim 1 in line with and immediately downstream of the first transducer subassembly; and (c) operating the drilling mud pump to produce flow of drilling mud through the first transducer subassembly and the drilling mud screen system.  
With respect to claim 43, O’Neal in view of Droke teach further comprising step (d) monitoring the first transducer of the first transducer subassembly for property information immediately upstream of the drilling mud screen system and step (e) using the property information to determine a status of the drilling mud screen system (see Droke column 3 lines 17-25).

Allowable Subject Matter
14.	Claims 3, 4, 6-17, 33, 34, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672